Citation Nr: 0917231	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-35 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to 
June 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision.

In January 2008, the Board remanded several issues for 
additional development, including entitlement to service 
connection for a right knee disability and for a lower back 
disability.  In a January 2009 rating decision, the RO 
granted service connection for both of these issues; as such, 
absent an appeal, those issues are no longer before the 
Board.


FINDING OF FACT

The medical evidence fails to show a current left knee 
disability.


CONCLUSION OF LAW

Criteria for service connection for a left knee disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran seeks service connection for a left knee 
disorder.  

In January 2008 The Board remanded the Veteran's claim, in 
part, for a determination of whether the Veteran had served 
in the Southwest Asia theater of operations during the 
Persian Gulf War as defined by 38 C.F.R. § 3.317 (d)(2); as 
this would trigger several possible statutory presumptions.  
The Veteran's DD-214 indicates that he was awarded the 
Southwest Asia Region Service Medal (SWASM); which is awarded 
to individuals who served in support of Operation DESERT 
SHIELD or DESERT STORM in one or more of the following areas 
from August 2, 1990 through November 30, 1995: the Persian 
Gulf, Red Sea, Gulf of Oman, Gulf of Aden, that portion of 
the Arabian Sea that lies north of 100 N. latitude and west 
680 E. longitude, as well as the total land areas of Iraq, 
Kuwait, Saudi Arabia, Oman, Bahrain, Qatar, and the United 
Arab Emirates.  Additionally, individuals serving in Israel, 
Egypt, Turkey, Syria, and Jordan (including the airspace and 
territorial waters) directly supporting combat operations 
from January 17, 1991 through November 30, 1995 shall also be 
eligible for award of the medal.

However, after a review of the Veteran's service personnel 
records, there is no evidence to show that the Veteran served 
in Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, 
the Arabian Sea, the Red Sea, or the airspace above these 
locations as is required by 38 C.F.R. § 3.317.  

The Veteran's personnel file indicates that he provided 
foreign service for 2 years and 3 months; but there is 
unfortunately no indication as to where this service was 
performed.  It is also noted that while the RO found (in a 
January 2009 supplemental statement of the case) that the 
Veteran had not served in the Southwest Asia theater of 
operations during the Persian Gulf War as defined by 
38 C.F.R. § 3.317, the Veteran did not dispute the RO's 
conclusion, nor did he submit any information in response to 
the Board's remand to show that he was stationed in the 
defined region.

Furthermore, one of the Veteran's many glowing performance 
appraisals indicates that the Veteran acted vigilantly in 
support of Operation Vigilant Warrior, although this appears 
to have been done while he was stationed in Ohio.  
Additionally, there is no evidence in the Veteran's service 
treatment records to show that he was stationed in the 
Southwest Asia region such as a pre or post-deployment 
physical. 

As such, the Board finds no evidence to demonstrate that the 
Veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War as defined by 38 C.F.R. § 3.317; 
and, therefore, the Veteran's claim of entitlement to service 
connection for a left knee condition cannot be granted on a 
presumptive basis.  Therefore, the Board will adjudicate it 
on a direct service connection basis.  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991); Jones v. Principi, 3 Vet. App. 
396, 399 (1992).  

Service treatment records show that in July 1995, the Veteran 
denied and knee problems at a periodic physical.  However, 
while seeking treatment for left hip pain in September 1996, 
the Veteran reported having had a previous knee injury, 
although no further details were provided regarding the knee 
injury or which knee was affected (at the Veteran's VA 
examination in November 2004, it was reported that the 
Veteran injured his right knee stepping off a curb in either 
1995 or 1996).  

In July 2002, the Veteran first sought treatment record for 
left knee pain which he reported "comes & goes."  However, 
no specific left knee disability was diagnosed, and the 
Veteran was prescribed pain medication and exercise.  In 
March 2003, the Veteran again complained of bilateral knee 
pain that had reportedly come and gone for 2-3 years; 
however, the medical officer was unsure of the cause of the 
pain and speculated that it could have resulted from either 
degenerative joint disease or scar tissue.  A MRI of the left 
knee was recommended, but there is no indication that a MRI 
was ever conducted while the Veteran was in service.  On a 
medical history survey completed in conjunction with his 
separation, the Veteran reported that his knees would "pop 
and hurt" and he expressed a desire to file a claim for 
benefits with VA.  However, the medical officer apparently 
determined that an additional evaluation of the Veteran's 
knees was unnecessary, as he only referred the Veteran's back 
and hip for additional evaluations.
 
In November 2004, the Veteran underwent a VA examination of 
his knees where he reported intermittent aching pain in both 
knees and stated that his left knee would pop frequently.  
The Veteran denied any swelling, locking, or giving way.  On 
examination, the Veteran demonstrated full range of motion in 
his left knee, which was unchanged on repetitive motion.  
There was also no evidence of instability, and 
anterior/posterior drawer tests as well as a Lachman test 
were negative.  X-rays of the bilateral knees revealed no 
abnormalities.  The examiner concluded that the Veteran had 
bilateral knee pain; however, a diagnosis could not be 
reached due to the lack of objective evidence of any organic 
pathology.

The Veteran underwent a second VA examination in November 
2008, where he indicated that his left knee continued to pop 
on a frequent basis as if it were about to give way.  No 
swelling was noted, but the Veteran reported increased pain 
with activity.  The examination showed range of motion from 
0-130 degrees.  The examiner noted that there was pain at the 
endpoint with a trace of patellofemoral crepitation.  No 
tenderness or ligamentous instability was noted.  The 
examiner indicated that there was no objective evidence of 
left knee impairment.  

As such, the medical evidence including service treatment 
records, post-service treatment records, x-rays, and two VA 
examinations have failed to show a current left knee 
disability; and, while the Veteran believes that he has a 
current left knee disability, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

The Veteran did submit a statement from a VA doctor who 
indicated in May 2008 that the Veteran was being treated for 
arthralgias in multiple sites including his knees.  However, 
arthralgia of the knee is synonymous with knee pain 
(arthralgia is defined as "[p]ain in a joint, especially one 
not inflammatory in character."  Stedman's Medical 
Dictionary 149 (27th ed. 2000)); and pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Therefore, the Board has no option but to find that evidence 
of a present disability has not been presented in the case of 
the Veteran's left knee; and, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the Veteran's claim of entitlement to service 
connection for a left knee condition is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in September 2003, which informed the Veteran of all 
the elements required by the Pelegrini II Court as stated 
above.  He was provided with notice required by the 
Dingess/Hartman decision in October 2006.  Although the 
October 2006 notice was post-decisional, this timing error 
was "cured" when the RO readjudicated the claim in the 
January 2009 Supplemental Statement of the Case, after the 
Veteran was given ample opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA treatment records have been obtained, and there is no 
indication that the Veteran has received private treatment 
for his left knee.  Service treatment records and personnel 
records were also obtained, and the Veteran was provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
was scheduled to testify at a hearing before the Board, but 
he failed to appear for it, and has not provided an 
explanation for his absence or requested to reschedule the 
hearing.  Therefore, his hearing request is considered 
withdrawn. See 38 C.F.R. § 20.704(d) (2008).

The Board is satisfied that there was substantial compliance 
with its January 2008 remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


